El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Sandalio y Jesús Hernández Reyes fueron los deman-dantes en este caso. Alegaron que eran los hijos natura-les reconocidos de Ramón Hernández Ríos y que su refe-rido padre, al ocurrir su fallecimiento, dejó cuatro -'hijos naturales reconocidos, todos los cuales tenían derecho a la finca objeto de la acción reivindicatoria. Los otros dos hijos naturales reconocidos se llamaban Carmen y Josefa. Se alega que Carmen vendió su participación hereditaria a Juan Pedro y Gómez, de manera que éste último y Josefa Hernández Reyes son los demandados en la acción. La demanda con-*679tiene la debióla alegación de estar los demandados deten-tando la posesión.
La contestación fechada en julio 23, 1921, negaba con-juntamente .algunos de los anteriores becbos y alegaba en forma positiva que en procedimientos de partición ini-ciados por la madre de Carmen y Josefa, se adjudicaron a cada una de las bijas porciones específicas de terreno se-gregado de la finca y que en 28 de julio, 1911, Josefa vendió su porción segregada de diez y seis cuerdas al demandado Juan Pedro Gómez; que Juan Pedro Gómez tenía inscrito su título en el registro de la propiedad desde bacía más de seis años. La contestación no contenía ninguna alegación ni exponía becbos tendentes a establecer un título por pres-cripción en el demandado Juan Pedro Gómez. La contes-tación asimismo no contenía ninguna alegación ni presen-taba becbos tendentes a mostrar la defensa de tercero, ni se alega tampoco en dicba contestación la adquisición del tí-tulo por Juan Pedro Gómez de alguien con título inscrito, sino meramente, como bemos indicado, que el referido Juan Pedro Gómez babía inscrito su título. Ni es ésta aparente-mente siquiera un Caso en el cual se levantaron estas de-fensas en el juicio. Ni en la exposición del caso ni en la opi-nión de la corte bay ninguna indicación de tales defensas pero en el juicio otras y distintas defensas fueron levantadas. Se dictó sentencia en favor de los demandantes.
La defensa de prescripción es especial y debe ser ale-gada. Torres v. Torres, 29 D. P. R. 909. Dudamos a falta de alegación o enmienda en el juicio si tal defensa podía alguna vez ser suscitada con éxito, o sostener una sentencia. Ciertamente que tal defensa no puede plantearse por pri-mera vez en apelación como pretende hacerlo el apelante en su tercer señalamiento de error. Alegan también los ape-lados que la contestación mostraba un período de posesión de menos de diez años. El demandado adquirió la finca en julio 23 de 1911. La demanda fué radicada en marzo 6, 1921.
*680Asimismo la defensa de ser tercero debe ser alegada es-pecíficamente (Torres v. Torres, supra) y no hacerse por primera vez en apelación como pretende el apelante en sn segundo señalamiento de error.
El primer señalamiento era que la corte inferior come-tió error al estimar que los demandantes habían probado su carácter de herederos abintestato de Eamón Hernández Eíos. Este no es un señalamiento de error muy específico considerando el vasto campo de argumentación que toma el apelante, incluyendo el ataque colateral que se hace contra la sentencia en otra acción por virtud de la cual los deman-dantes probaron u ofrecieron probar su estado legal de hijos naturales reconocidos.
El señalamiento de error debió haber sido de este modo. La corte inferior erró al sostener que la sentencia, nom-brándola, probaba suficientemente el estado legal de los de-mandantes como hijos naturales reconocidos de Eamón Her-nández Eíos.
Pero aún cuando los autos revelaran que tal ataque se hizo contra la sentencia de filiación presentada como prueba, débemos dudar, si no resolver, que la sentencia de filiación, que no es nula por su faz, no puede ser atacada colateral-mente por supuestos errores tales como la suficiencia de la demanda o de la prueba, sino solamente por defectos re-lativos a la jurisdicción, u otros semejantes. Como los he-chos ocurrieron no se hizo ninguna objec'ción a la sentencia como prueba. Por el contrario, a pesar de la objección de los demandantes la corte admitió los autos en conjunto en el presente caso en el cual los demandantes sólo ofrecían como prueba la sentencia. Los apelados están justificados en de-cir que un ataque de la sentencia de filiación no puede ha-cerse de este modo por primera vez en apelación.
Verdad es que en la corte inferior disputaron los ape-lantes la suficiencia de la acción de filiación para estable-cer la filiación. La corte muy acertadamente resolvió que *681tal' defensa hubiera sido adecuada en la acción de filiación misma en la cual la propia Josefa Hernández Ríos inter-vino, pero no el presente caso. La corte, sin embargo, no consideraba la cuestión del ataque de la sentencia sino que estudiaba la esencia de la cuestión.
En general cuando esta corte puede ver claramente que las partes han trabado contienda litigiosa sobre hechos y que la parte opositora ha procedido en el juicio como si las cuestiones hubieran sido debidamente levantadas por las ale-gaciones, no insistiremos muy fuertemente en la existencia de alegaciones, ya en la demanda o en la contestación. Sin embargo, cuando no hay ninguna indicación de consenti-miento por la parte contraria o un impedimento contra ella (estoppel), no puede un apelante levantar por primera vez cuestiones en apelación que debió haber presentado en las alegaciones.
Penetremos algo más en este bosque sin dirección. Dicen los apelantes que ellos negaron por falta de informa-ción que los demandantes tenían la condición de hijos natu-rales reconocidos de su alegado padre y sus derechos a la finca. Los apelados contestan a esto sintéticamente. Para probar su estado legal presentaron ellos la sentencia de la Corte de Distrito de Humacao de fecha febrero 12, 1913, por la cual aquella corte declaró que Jesús y Sandalio Hernán-dez Reyes eran los hijos naturales reconocidos de Ramón Hernández Ríos. La finca, el fallecimiento del causante y otros particulares fueron admitidos en la contestación.
Los apelantes parece que creen que una mera sentencia de filiación no establece la cualidad de heredero, pero esta es una cuestión que fue levantada, considerada y resuelta ad-versamente a sus contenciones en el caso de Méndez v. Martínez, 26 D. P. R. 96.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

*682Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.